Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraphs [0016]+ system 200 is described as being shown in figure 2, however, there is no 200 shown in figure 2.
In the specification at paragraph [0050] line 1 “my” should be –may--.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In the specification at paragraphs [0016]+ system 200 is described as being shown in figure 2, however, there is no 200 shown in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9, 12-14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatfield et al (2005/0237215).
The device as claimed is disclosed by Hatfield et al with a system 20 for determining alignment of a signal comprising: a light assembly comprising a light source 64 operated by an electronic circuit [0041], a first position sensor 52 configured to measure a geographical direction of the light assembly, a second position sensor 46 configured to measure a tilt angle of the light assembly, and a light communication device 74, 98 configured to receive measurements of the first position sensor and the second position sensor, and wherein the light communication device is configured to evaluate 74 the measurements and determine alignment of the light assembly based on predefined tolerance thresholds 74 for the geographical direction and tilt angle.
With respect to claim 2 the device as claimed is disclosed by Hatfield et al with the light communication device further configured to generate an alarm or message [0038] when at least one of the measurements is outside the predefined tolerance thresholds.
With respect to claim 4 the device as claimed is disclosed by Hatfield et al where the light source comprises at least one incandescent light bulb [0016] positioned in an enclosure, and wherein the first and second position sensors are positioned in the enclosure.
With respect to claim 5 the device as claimed is disclosed by Hatfield et al where the first position sensor comprises a magnetometer 52.
With respect to claim 6 the device as claimed is disclosed by Hatfield et al where the second position sensor comprises an accelerometer 46.
With respect to claim 9 the device as claimed is disclosed by Hatfield et al where the light communication device is integrated in a grade crossing predictor, and wherein the first and second position sensor are configured to transmit measurements to the grade crossing predictor.
With respect to claim 12 the device as claimed is disclosed by Hatfield et al with a post or mast for installing along a railway track, and a system 20 for determining alignment of a signal, the signal being mounted to the post or mast.
With respect to claim 13 the method as claimed is disclosed by Hatfield et al including the steps of measuring a geographical direction of a light assembly by a first position sensor 52, measuring a tilt angle of the light assembly by a second position sensor 46, transmitting measurements of the first and second position sensors to a light communication device 76, and evaluating 74, by the light communication device, the measurements and determining alignment of the light assembly based on predefined tolerance thresholds 74 for the geographical direction and tilt angle.
With respect to claim 14 the method as claimed is disclosed by Hatfield et al including the steps of generating, by the light communication device, an alarm or message or signal 76 when at least one of the measurements is outside the predefined tolerance thresholds.
With respect to claim 19 the method as claimed is disclosed by Hatfield et al including the steps of the first position sensor comprises a magnetometer 52, and wherein the second position sensor comprises an accelerometer 46.
With respect to claim 20 the method as claimed is disclosed by Hatfield et al including the steps of the light assembly is part of a railway wayside signal including a crossing light.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 8, 10, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al (2005/0237215) in view of Beier et al (CA 3029286).
The device and method as claimed is disclosed by Hatfield et al as stated in the rejection recited above for claims 1, 2, 4-6, 9, 12-14, 19, and 20, but lack the light source comprises at least one light emitting diode (LED) arranged on a printed circuit board (PCB), and wherein the first and second position sensors are arranged on the PCB.  Beier et al teaches the old and well known use of LEDs and sensors arranged on printed circuit boards [0029]+ as an alternative means to control the LEDs and sensors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the LEDs and sensors of Hatfield et al on a printed circuit board as taught by Beier et al to better control the LEDs and sensors.
With respect to claims 7 and 15 the combination of Hatfield et al in view of Beier et al disclose the first and second position sensors are powered by the electronic circuit operating the light source (Hatfield et al discloses the electric circuit powering both the light source and the sensors.  It is also old and well known to choose any desired time period to use the sensors to determine alignment of the device, such as when the light source is powered or at predetermined time intervals).
With respect to claims 8 and 16 the combination of Hatfield et al in view of Beier et al disclose the first and second position sensors are powered and performing measurements when the light source is activated by the electronic circuit (Hatfield et al discloses the electric circuit powering both the light source and the sensors.  It is also old and well known to choose any desired time period to use the sensors to determine alignment of the device, such as when the light source is powered or at predetermined time intervals).
With respect to claims 10 and 18 the combination of Hatfield et al in view of Beier et al disclose the measurements of the first and second position sensors and/or the alarm generated by the light communication device is provided to or accessible via a mobile application.  Hatfield discloses using a remote device 76 to output the sensor and or alarm and it is old and well known to use mobile applications for readily accessible remote information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mobile applications in the combination of Hatfield et al in view of Beier et al as taught by Hatfield et al and official notice as a common way to output information to a remote location.
With respect to claim 11 the combination of Hatfield et al in view of Beier et al disclose a capacitor for storing electrical energy received via the electronic circuit, wherein the capacitor provides the electrical energy to the first and second position sensors.  Official notice is taken that capacitors are old and well known means for storing electrical energy to power devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a capacitor in the combination of Hatfield et al in view of Beier et al as taught by official notice to provide the electrical energy to the first and second position sensors.
With respect to claim 17 the combination of Hatfield et al in view of Beier et al disclose determining, by the light communication device, a trend or tendency toward misalignment when at least one of the measurements deviates from a predefined geographical position or tilt angle within the predefined tolerance thresholds, and generating, by the light communication device, a message or signal that indicates the trend or tendency toward misalignment (as taught by Beier et al).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855